DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 9/30/2021. This Action is made FINAL.
Claims 4 were canceled.
Claims 1-3 and 5-6 are pending for examination. 

Response to Arguments
Applicant’s arguments, see Page 5-6, filed Independent claims I and 2, as amended, recite "the controller is configured to calculate in a time-series the electric energy necessary for executing the parking due to the road bump," and "wherein the controller is configured to allow a button operation, of a button arranged in an interior of the hybrid vehicle, to control the vehicle speed during a parking operation without allowing a braking operation." , with respect to the rejection(s) of claim(s) 1-3 and 5-6 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KOJI (JP2011135655A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki (US PG Pub 20170361837A1) in view of Kumar (US20050039630A1), Anderson (US20150224845A1) and KOJI (JP2011135655A).

	In regards to claim 1, Morisaki teaches a parking control device configured to control parking of a hybrid vehicle that can execute engine travelling in which an engine as an internal- combustion engine is a driving source, battery traveling in which a motor using a battery is a driving source, and engine charging performing charging of the battery by the engine(Morisaki: Para 26 “The hybrid vehicle includes a battery, an engine that outputs power, a rotary electric machine that is electrically connected to the battery and is mechanically connected to the engine, and an electronic control unit. The electronic control unit is configured to perform parking assistance control for causing the hybrid vehicle to travel to a target parking position when a parking assistance request is issued from a user”), the device comprising:
a controller (Morisaki: Fig. 2 Element 16 ECU) configured to:
calculate electric energy necessary for executing the parking of the hybrid vehicle (Morisaki: Para 72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging power Pb, and a power of an auxiliary machine such as the air conditioner”; Abstract “The electronic control unit is configured to control the engine and the rotary electric machine such that starting the engine when the parking operation of the hybrid vehicle is being performed”)
compare the necessary electric energy calculated with usable electric energy remaining in the battery before the parking is started (Morisaki: Para 26 “The electronic control unit is configured to store a point at which the parking assistance control has been performed as an assistance history point. The electronic control unit is configured to perform control for charging the battery when a distance between the assistance history point and the hybrid vehicle is equal to or less than a predetermined distance such that the value indicting the state of charge of the battery when the hybrid vehicle reaches the assistance history point is equal to or greater than a predetermined value obtained by adding an amount of power required for the parking assistance control to the threshold value”); and
control operation of the engine travelling, the battery traveling, and the engine charging based on the comparison between the necessary electric energy and the usable electric energy (Morisaki: Para “When the start threshold value Pstart is acquired, the ECU 16 compares the required vehicle power Pv with the start threshold value Pstart”; Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45). The stopped state of the engine 10 is maintained when the engine 10 is stopped, and the engine 10 is stopped when the engine 10 is started”; Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50). The driving of the engine 10 is maintained when the engine 10 has been started, and the engine 10 is started when the engine 10 is stopped”),
wherein the controller is configured to:
continuously perform the battery traveling, or the battery traveling and the engine travelling and permits the engine charging during a parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is lower than the necessary electric energy (Morisaki: Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50)”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”), and
	continuously perform the battery traveling without continuously performing the engine travelling and the engine charging during the parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is equal to or higher than the necessary electric energy (Morisaki: Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45)”; Para 6 “during parking assistance, there are many cases in which the engine stops and the vehicle travels with a driving force of a motor based on the electric power of a battery”), 	wherein the electric energy necessary for executing the parking includes what is due to a [[road bump]] or road grade in a traveling path where the hybrid vehicle travels during the parking operation execution period (Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”), and the controller is configured to calculate in a time-series the electric energy necessary for executing the parking due to the [[road bump]] or road grade(Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”; Para 168 “FIG. 16 is a flowchart illustrating target SOC setting control while the hybrid vehicle 1 is traveling. The target SOC setting control is control which is repeatedly performed at predetermined time intervals while the hybrid vehicle 1 is traveling”), 
	wherein the controller is configured to allow a button operation (Morisaki: Fig. 4, Element ST110 and 175; Para 79 “when the user 3 operates the mobile terminal 4, a request signal for parking assistance is transmitted from the mobile terminal 4 (STEP100)”; Para 80 “When the ECU 16 detects that the request signal is received (YES in STEP110), the ECU 16 transmits a parking start signal to the mobile terminal 4 (STEP120). When the parking start signal is received (YES in STEP130), the mobile terminal 4 displays an “in-parking” message on a display unit of the mobile terminal 4”; i.e. the request signal inputted by the user would encompass a button operation)… to control the vehicle speed during a parking operation without allowing a breaking operation (Morisaki: Fig. 4, Element ST110 and 175; Para 84 “The ECU 16 sets the parking route to avoid an obstacle detected by the object detection sensor 38. After setting the parking route, the ECU 16 sets a parking speed pattern (STEP175)”; i.e. sets a parking speed pattern encompasses control the vehicle speed during a parking operation without allowing a breaking operation because the vehicle would avoid the obstacle and park with the set speed pattern therefore no breaking operation is allowed), and
	wherein the controller is further configured to calculate the electric energy associated with the [[road bump]] road condition after the [[road bump]] road condition is detected [[by a camera or sonar]](Morisaki: Para 60 “The imaging unit 37 is, for example, a camera, and images surroundings of the hybrid vehicle 1. The object detection sensor 38 is, for example, an ultrasonic sensor and detects presence of an object around the hybrid vehicle 1” (Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”; i.e. the energy is calculated from the road condition after the road condition is acquired)
Yet Morisaki does not explicitly teach …the electric energy necessary … due to a road bump…
…a button arranged in an interior of the hybrid vehicle…
…calculate the electric energy associated with the road bump after the road bump is detected by a camera or sonar.
However, in the same field of endeavor, Kumar teaches …the electric energy necessary … due to a road bump (Kumar: Para 151 “the load processor 1502 determines a magnitude of the traction demand signal 1508 and is responsive to a change in the determined magnitude of the traction demand signal over a short period of time (e.g., 0.5-20 seconds), indicating a transient load condition, to control the amount of power being supplied from the energy storage system 1304 and/or from the prime mover power source 104 to propel the Off Highway Vehicle”; Para 151 “The load processor 1502 receives a current traction demand signal 1508 and compares the calculate a transient compensation parameter representative of a difference between the magnitude of the currently received traction demand signal 1508 and magnitude of the last traction demand signal stored in the memory 1506”; Para 153 “during a transient power condition caused, for example, by steering pump cycling, auxiliary power, roadbed variation (bumps), and speed control (e.g., grade/rolling resistance variations), the load control system selectively provides additional electrical power to or from the storage subsystem to the traction motor 108 to assist in propelling the Off Highway Vehicle”; Para 156 “while the Off Highway Vehicle is traveling at a desired speed, the load control circuit 1408 is responsive to relatively quick changes from an uphill grade to a downhill grade (e.g., bumps) to transfer power from the energy storage system 1304 to the traction motor and to transfer power from the power source to the storage system, respectively”; i.e. the difference in traction demand signal is caused roadbed variation (bumps), and transient compensation parameter would encompass the electric energy necessary due to a road bump)…
…calculate the electric energy associated with the road bump after the road bump is detected (Kumar: Para 150 “when the Off Highway Vehicle is moving from a relatively flat portion of the path to an inclined portion of the path or a non-uniform surface (e.g., bumps in the road) the load demand of the traction motor 108 changes, and the off highway vehicle is in a transient operating condition”; Para 151 “the load processor 1502 determines a magnitude of the traction demand signal 1508 and is responsive to a change in the determined magnitude of the traction demand signal over a short period of time (e.g., 0.5-20 seconds), indicating a transient load condition, to control the amount of power being supplied from the energy storage system 1304 and/or from the prime mover power source 104 to propel the Off Highway Vehicle”; Para calculate a transient compensation parameter representative of a difference between the magnitude of the currently received traction demand signal 1508 and magnitude of the last traction demand signal stored in the memory 1506”; Para 153 “during a transient power condition caused, for example, by steering pump cycling, auxiliary power, roadbed variation (bumps), and speed control (e.g., grade/rolling resistance variations), the load control system selectively provides additional electrical power to or from the storage subsystem to the traction motor 108 to assist in propelling the Off Highway Vehicle”; Para 156 “while the Off Highway Vehicle is traveling at a desired speed, the load control circuit 1408 is responsive to relatively quick changes from an uphill grade to a downhill grade (e.g., bumps) to transfer power from the energy storage system 1304 to the traction motor and to transfer power from the power source to the storage system, respectively”; i.e. entering transient operating condition would encompass detecting road bump, further more when the vehicle is in the transient operating condition a transient compensation parameter is calculated which encompass the calculate the electric energy associated with the road bump)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of Morisaki with the feature of the electric energy necessary … due to a road bump and calculate the electric energy associated with the road bump after the road bump is detected disclosed by Kumar. One would be motivated to do so for the benefit of “reducing engine transients that would otherwise be experienced. Reducing engine transients not only provides better truck handling, but also provides for an overall improvement in the fuel economy of the Off Highway Vehicle”. (Kumar Para 152)

… a button operation, of a button arranged in an interior of the hybrid vehicle…
…the road bump is detected by a camera or sonar.
However, in the same field of endeavor, Anderson teaches …the road bump is detected by a camera or sonar (Anderson Para 483 “Another way to characterize events ahead of the vehicle may be to use look-ahead information from vision-based systems, radar, sonar, lidar, laser or other measurement systems that in conjunction with processing algorithms may detect road profiles ahead. In this case, the algorithm may detect large road bumps, potholes, and other road unevenness and predict the impact”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of  the combination of Morisaki and Kumar with the feature of the road bump is detected by a camera or sonar disclosed by Anderson. One would be motivated to do so for the benefit of “detect large road bumps, potholes, and other road unevenness and predict the impact” (Anderson Para 483).
Yet the combination of Morisaki, Kumar, and Anderson does not explicitly teach 
a button operation, of a button arranged in an interior of the hybrid vehicle
However, in the same field of endeavor, KOJI teaches …a button operation, of a button arranged in an interior of the hybrid vehicle (KOJI: Para 37 “an instruction to execute parking support may be given by operating an operator such as a button provided in the vehicle interior, and when the monitor 16 is a touch panel type, an instruction to execute parking support is given by operating the touch panel”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of the combination of Morisaki, Kumar, and Anderson 

In regards to claim 2, Morisaki teaches a parking control device configured to control parking of a hybrid vehicle that can execute engine travelling in which an engine as an internal-combustion engine is a driving source, battery traveling in which a motor using a battery is a driving source, and engine charging to perform charging of the battery by the engine (Morisaki: Para 26 “The hybrid vehicle includes a battery, an engine that outputs power, a rotary electric machine that is electrically connected to the battery and is mechanically connected to the engine, and an electronic control unit. The electronic control unit is configured to perform parking assistance control for causing the hybrid vehicle to travel to a target parking position when a parking assistance request is issued from a user”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”, the device comprising:
a controller (Morisaki: Fig. 2 Element 16 ECU) configured to:
calculate electric energy necessary for executing the parking of the hybrid vehicle (Morisaki: Para 72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging 
compare the necessary electric energy calculated with usable electric energy remaining in the battery before the parking is started (Morisaki: Para 26 “The electronic control unit is configured to store a point at which the parking assistance control has been performed as an assistance history point. The electronic control unit is configured to perform control for charging the battery when a distance between the assistance history point and the hybrid vehicle is equal to or less than a predetermined distance such that the value indicting the state of charge of the battery when the hybrid vehicle reaches the assistance history point is equal to or greater than a predetermined value obtained by adding an amount of power required for the parking assistance control to the threshold value”); and
control operation of the engine travelling, the battery traveling, and the engine charging based on the comparison between the necessary electric energy and the usable electric energy (Morisaki: Para “When the start threshold value Pstart is acquired, the ECU 16 compares the required vehicle power Pv with the start threshold value Pstart”; Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45). The stopped state of the engine 10 is maintained when the engine 10 is stopped, and the engine 10 is stopped when the engine 10 is started”; Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50). The driving of the engine 10 is maintained when the engine 10 has been started, and the engine 10 is started when the engine 10 is stopped”),
wherein the controller is configured to: 
continuously perform the battery traveling, or the battery traveling and the engine travelling and permits the engine charging during a parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is lower than the necessary electric energy (Morisaki: Para 76 “When it is determined in STEP40 that the required vehicle power Pv is equal to or greater than the start threshold value Pstart, the ECU 16 starts the engine 10 (STEP50)”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”), and
continuously perform the battery traveling without continuously performing the engine travelling, and permits the engine charging during the parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is equal to or higher than the necessary electric energy (Morisaki: Para 75 “When the required vehicle power Pv is less than the start threshold value Pstart (NO in STEP40), the ECU 16 stops the engine 10 (STEP45)”; Para 157 “the engine 10 is controlled to output a charging power of the battery 14 in addition to a power for vehicle traveling. That is, in the CS mode, even when a vehicle traveling power can be guaranteed by EV driving at the time of a low speed, there is a possibility that the engine 10 will be activated to charge the battery”).
	continuously perform the battery traveling without continuously performing the engine travelling and the engine charging during the parking operation execution period to execute the parking of the hybrid vehicle in a case where the usable electric energy is equal to or higher than the necessary electric energy (Morisaki: Para 75 “When the required vehicle , 			wherein the electric energy necessary for executing the parking includes what is due to a [[road bump]] road condition in a traveling path where the hybrid vehicle travels during the parking operation execution period (Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”), and the controller is configured to calculate in a time-series the electric energy necessary for executing the parking due to the [[road bump]] road condition (Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”; Para 168 “FIG. 16 is a flowchart illustrating target SOC setting control while the hybrid vehicle 1 is traveling. The target SOC setting control is control which is repeatedly performed at predetermined time intervals while the hybrid vehicle 1 is traveling”), 
	wherein the controller is configured to allow a button operation (Morisaki: Fig. 4, Element ST110 and 175; Para 79 “when the user 3 operates the mobile terminal 4, a request signal for parking assistance is transmitted from the mobile terminal 4 (STEP100)”; Para 80 “When the to control the vehicle speed during a parking operation without allowing a breaking operation (Morisaki: Fig. 4, Element ST110 and 175; Para 84 “The ECU 16 sets the parking route to avoid an obstacle detected by the object detection sensor 38. After setting the parking route, the ECU 16 sets a parking speed pattern (STEP175)”; i.e. sets a parking speed pattern encompasses control the vehicle speed during a parking operation without allowing a breaking operation because the vehicle would avoid the obstacle and park with the set speed pattern therefore no breaking operation is allowed), and
	wherein the controller is further configured to calculate the electric energy associated with the [[road bump]] road condition after the [[road bump]] road condition is detected [[by a camera or sonar]](Morisaki: Para 60 “The imaging unit 37 is, for example, a camera, and images surroundings of the hybrid vehicle 1. The object detection sensor 38 is, for example, an ultrasonic sensor and detects presence of an object around the hybrid vehicle 1” (Morisaki: Para 171 “the ECU 16 acquires a road condition from the current position to the history point based on the information from the car navigation system 80 (STEP930). The road condition includes information such as the distance from the current position to the history point and a road gradient”; Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”; i.e. the energy is calculated from the road condition after the road condition is acquired)
the electric energy necessary … due to a road bump…
…a button operation, of a button arranged in an interior of the hybrid vehicle…
…calculate the electric energy associated with the road bump after the road bump is detected by a camera or sonar.
However, in the same field of endeavor, Kumar teaches …the electric energy necessary … due to a road bump (Kumar: Para 151 “the load processor 1502 determines a magnitude of the traction demand signal 1508 and is responsive to a change in the determined magnitude of the traction demand signal over a short period of time (e.g., 0.5-20 seconds), indicating a transient load condition, to control the amount of power being supplied from the energy storage system 1304 and/or from the prime mover power source 104 to propel the Off Highway Vehicle”; Para 151 “The load processor 1502 receives a current traction demand signal 1508 and compares the magnitude of the currently received traction demand signal 1508 to the magnitude of the last traction demand signal 1508 stored in the memory 1503 to calculate a transient compensation parameter representative of a difference between the magnitude of the currently received traction demand signal 1508 and magnitude of the last traction demand signal stored in the memory 1506”; Para 153 “during a transient power condition caused, for example, by steering pump cycling, auxiliary power, roadbed variation (bumps), and speed control (e.g., grade/rolling resistance variations), the load control system selectively provides additional electrical power to or from the storage subsystem to the traction motor 108 to assist in propelling the Off Highway Vehicle”; Para 156 “while the Off Highway Vehicle is traveling at a desired speed, the load control circuit 1408 is responsive to relatively quick changes from an uphill grade to a downhill grade (e.g., bumps) to transfer power from the energy storage system 1304 to the traction motor and to transfer power 
…calculate the electric energy associated with the road bump after the road bump is detected (Kumar: Para 150 “when the Off Highway Vehicle is moving from a relatively flat portion of the path to an inclined portion of the path or a non-uniform surface (e.g., bumps in the road) the load demand of the traction motor 108 changes, and the off highway vehicle is in a transient operating condition”; Para 151 “the load processor 1502 determines a magnitude of the traction demand signal 1508 and is responsive to a change in the determined magnitude of the traction demand signal over a short period of time (e.g., 0.5-20 seconds), indicating a transient load condition, to control the amount of power being supplied from the energy storage system 1304 and/or from the prime mover power source 104 to propel the Off Highway Vehicle”; Para 151 “The load processor 1502 receives a current traction demand signal 1508 and compares the magnitude of the currently received traction demand signal 1508 to the magnitude of the last traction demand signal 1508 stored in the memory 1503 to calculate a transient compensation parameter representative of a difference between the magnitude of the currently received traction demand signal 1508 and magnitude of the last traction demand signal stored in the memory 1506”; Para 153 “during a transient power condition caused, for example, by steering pump cycling, auxiliary power, roadbed variation (bumps), and speed control (e.g., grade/rolling resistance variations), the load control system selectively provides additional electrical power to or from the storage subsystem to the traction motor 108 to assist in propelling the Off Highway Vehicle”; Para 156 “while the Off Highway Vehicle is traveling at a desired speed, the load control circuit 1408 is responsive to relatively quick changes from an uphill grade to a downhill grade (e.g., bumps) to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of Morisaki with the feature of the electric energy necessary … due to a road bump and calculate the electric energy associated with the road bump after the road bump is detected disclosed by Kumar. One would be motivated to do so for the benefit of “reducing engine transients that would otherwise be experienced. Reducing engine transients not only provides better truck handling, but also provides for an overall improvement in the fuel economy of the Off Highway Vehicle”. (Kumar Para 152)
Yet the combination of Morisaki and Kumar does not explicitly teach …the road bump is detected by a camera or sonar.
However, in the same field of endeavor, Anderson teaches …the road bump is detected by a camera or sonar (Anderson Para 483 “Another way to characterize events ahead of the vehicle may be to use look-ahead information from vision-based systems, radar, sonar, lidar, laser or other measurement systems that in conjunction with processing algorithms may detect road profiles ahead. In this case, the algorithm may detect large road bumps, potholes, and other road unevenness and predict the impact”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of  the combination of Morisaki and Kumar with the feature of the road bump is detected by a camera or sonar disclosed by Anderson. One would be 
Yet the combination of Morisaki, Kumar, and Anderson does not explicitly teach 
… a button operation, of a button arranged in an interior of the hybrid vehicle…
However, in the same field of endeavor, KOJI teaches … a button operation, of a button arranged in an interior of the hybrid vehicle (KOJI: Para 37 “an instruction to execute parking support may be given by operating an operator such as a button provided in the vehicle interior, and when the monitor 16 is a touch panel type, an instruction to execute parking support is given by operating the touch panel”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of the combination of Morisaki, Kumar, and Anderson with the feature of a button arranged in an interior of the hybrid vehicle disclosed by KOJI. One would be motivated to do so for the benefit of “the parking support unit 100a provides parking support when the driver instructing the execution of parking support is operated in the EV driving mode” (KOJI: Para 37) and the physical button would allow the user to execution the operation without additional equipment/device.

In regards to claim 3, the combination of Morisaki, Kumar, Anderson, and KOJI teaches the parking control device according to claim 1, and Morisaki further teaches the electric energy necessary for executing the parking includes auxiliary device electric energy consumed during the parking operation execution period (Morisaki: Para72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing 

In regards to claim 5, the combination of Morisaki, Kumar, Anderson, and KOJI teaches the parking control device according to claim 5, and Morisaki further teaches the auxiliary device electric energy is calculated based on a running state of an auxiliary device and the parking operation execution period (Morisaki: Para72 “The ECU 16 sets a required vehicle power Pv (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging power Pb, and a power of an auxiliary machine such as the air conditioner”; Para 102 “In the engine start/stop switching control illustrated in FIG. 3, the required vehicle power Pv is set (STEP30). The required vehicle power Pv is calculated by summing the traveling power Pdrv, the required charging/discharging power Pb, and the power for an auxiliary machine such as the air conditioner 15”; Para 105 “In the hybrid vehicle having the above-mentioned configuration, the air conditioner 15 is not driven during parking assistance. Accordingly, the required vehicle power Pv during parking assistance is likely to be less than the required vehicle power Pv when the parking assistance is not being performed. As a result, in STEP40 illustrated in FIG. 3, the ECU 16 is likely to determine that the required vehicle power Pv is less than the start threshold value Pstart (Ps0) and is likely to stop the engine 10 (STEP45)”; i.e. a running state of an auxiliary device(air conditioner) is used to calculate the auxiliary device electric energy) 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki (US PG Pub 20170361837A1) in view of Kumar (US20050039630A1), Anderson (US20150224845A1) and KOJI (JP2011135655A) further in view of Hidaka (US PG Pub 20090299558 A1).

In regards to claim 6, the combination of Morisaki, Kumar, Anderson, and KOJI teaches the parking control device according to claim 3, wherein the controller is further configured to calculate in the time-series the electric energy necessary for executing the parking (Morisaki: Para 173 “The ECU 16 sets a target SOC at the current position from the road condition from the current position to the history point and the necessary amount of power Pn”; Para 168 “FIG. 16 is a flowchart illustrating target SOC setting control while the hybrid vehicle 1 is traveling. The target SOC setting control is control which is repeatedly performed at predetermined time intervals while the hybrid vehicle 1 is traveling”)…
Yet the combination of Morisaki, Kumar, Anderson, and KOJI do not teach electric energy necessary for executing the parking based on the weight of the hybrid vehicle.
However, in the same field of endeavor, Hidaka teaches electric energy necessary for executing the parking based on the weight of the hybrid vehicle (Hidaka: Para 8 “the required output energy value needed to travel through the road section may be derived more accurately using a simple calculation compared to a configuration that calculates the required output energy value using a travel speed pattern, road grade, road friction coefficient, vehicle weight, air resistance, or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify parking control device of the combination of Morisaki, Kumar, Anderson, and KOJI with the feature of electric energy necessary for executing the parking based on the weight of the hybrid vehicle disclosed by Hidaka. One would be motivated to do so for the benefit of “accurately calculating an output energy value required for traveling a road section”. (Hidaka: Para 7)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668